EXHIBIT 21.1 LIST OF SUBSIDIARIES Bodisen Biotech, Inc. has the following subsidiaries and affiliates: Subsidiaries’ or Affiliate’s Name Jurisdiction of Incorporation or Organization Percentage of Ownership Bodisen Holdings, Inc. (“BHI”) Delaware 100% by Bodisen Biotech, Inc. Yang Ling Bodisen Agricultural Technology Co. Ltd. (“Bodisen Agriculture”) PRC 100% by Bodisen Biotech, Inc. Yang Ling Bodisen Biology Science and Technology Development Company Limited (“Yang Ling”) PRC 100% by Bodisen Agriculture Xinjiang Bodisen Agriculture Material Co. Ltd. PRC 100% by Yang Ling
